DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The Terminal Disclaimer filed June 6, 2022 has been accepted.  The double patenting rejection of the previous office action is rescinded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a process for manufacturing a colored laminated glazing comprising at least a first and a second glass sheet, the first and second glass sheets being connected together by a thermoplastic interlayer, the process comprising: depositing a stack of layers comprising at least one functional layer on at least one face of the first and/or of the second glass sheet, liquid depositing, on at least one face of the first glass sheet, a colored polymer layer comprising a coloring agent and polymer compounds, wherein said coloring agent comprises an anthraquinone, drying and optionally curing the colored polymer layer, assembling the first glass sheet, coated with the colored polymer layer, with a colorless transparent thermoplastic interlayer and with the second glass sheet to form the laminated glazing, so that the colored polymer layer is in direct contact with said colorless transparent thermoplastic interlayer, degassing, during which the air trapped between the first and second glass sheets and the thermoplastic interlayer is removed, and laminating an assembly that comprises the first and second glass sheets, the stack of layers, the colored polymer layer and the colorless transparent thermoplastic interlayer by performing a heat treatment under pressure and/or under vacuum of the assembly at a temperature of between 100°C and 200°C during which the colored laminated glazing is assembled, the polymer compounds of the colored polymer layer being selected such that during said laminating the coloring agent present in the colored polymer layer migrates toward the thermoplastic.  The closest prior art of Kapp (US 20060191625) as modified by Pires (US 20110096555) discloses a method of making a decorative glazing wherein a crosslinking thermoset resin layer with pigment (colored polymer layer) is cured upon a first substrate prior to forming a laminate assembly, but fails to specifically teach or disclose the recited step of choosing the compounds of the polymer layer so that it migrates towards the thermoplastic interlayer during a heat treatment under pressure and/or vacuum of the laminate assembly stack at a temperature of between 100°C and 200°C.
Independent claims 6 and 17 are allowable for the same reasons as claim 1 above since they recite the same allowable claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745